Citation Nr: 0208763	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  96-47 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a chronic acquired 
gynecological disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from October 1978 to December 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The RO determined that new and material 
evidence had not been received to reopen the veteran's claim 
of entitlement to service connection for a chronic acquired 
gynecological disorder.  

In December 1998 the Board determined that new and material 
evidence had been received to reopen the claim of entitlement 
to service connection for a chronic acquired gynecological 
disorder.  The Board also remanded the claim to the RO for 
further development and adjudicative action.

In July 2000 the RO denied entitlement to service connection 
for a chronic acquired gynecological disorder on a de novo 
basis.

In May 2001 the RO granted entitlement to service connection 
for post-traumatic stress disorder with assignment of a 70 
percent evaluation effective April 7, 1998, a total 
disability evaluation for compensation purposes on the basis 
of individual unemployability effective April 7, 1998, and 
basic eligibility for Dependents' Educational Assistance 
effective April 7, 1998.  A notice of disagreement with any 
aspect of the above grants has not been received to date.

The case has been returned to Board for further appellate 
review.


FINDINGS OF FACT

1.  A chronic acquired gynecological disorder was not shown 
in active service.

2.  The probative, competent medical evidence of record does 
not show that the veteran currently has a chronic acquired 
gynecological disorder linked to active service on any basis.


CONCLUSION OF LAW

A chronic acquired gynecological disorder was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duty to Assist

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§  3.102, 3.156(a), 3.159 and 3.326(a).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of VA to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

With regard to the veteran's claim of service connection for 
a gynecological disorder, the Board finds that there has been 
substantial compliance with the assistance provisions set 
forth in the new law and regulations.  The record in this 
case includes statements and testimony from the veteran, 
along with VA treatment records, private treatment records, 
and service medical records.  In the recent past the veteran 
has identified treating physicians by name so that VA could 
obtain treatment records.  

However, with respect to one physician his whereabouts are 
unknown to the veteran so those records could not be 
obtained.  Also, in the December 1998 Board remand it was 
requested that a private physician who offered an opinion in 
June 1997 clarify certain statements that he rendered.  In 
January 2000 the RO issued a letter requesting information 
from the private physician.  To date a response from the 
private physician has not been forthcoming.  A review of the 
record shows no additional pertinent evidence that has been 
identified by the veteran which is relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the veteran with her claim.

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service-connected disability benefits. The 
discussions in the rating decisions and statements of the 
case have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of her claim and has notified her of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
her representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice her.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.


Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that in order to prevail on the issue of service 
connection, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence if in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990);  38 C.F.R. §§ 3.102, 4.3 (2001).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001).


Service Connection

It is important to note that the Board is required to render 
a determination based on the entire evidentiary data of 
record.  Furthermore, pursuant to 38 U.S.C.A § 5107(b), where 
there is an approximate balance of the positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, reasonable doubt must be 
resolved in a claimant's favor.  

In the present case however, an approximate balance of the 
positive and negative evidence is not shown.  The Board has 
reviewed the entire evidentiary data of record and finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a chronic 
acquired gynecological disorder.  

The evidentiary record shows that during service in 1979 and 
1980 the veteran received treatment for physical complaints 
including nausea, headaches, cramps, diarrhea, abdominal 
pain, increased urination, a discharge, excessive bleeding, 
and missed menstruation periods. 

It is important to note that for the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
of chronic.  38 C.F.R. § 3.303 (b).  Physical and 
gynecological examinations were performed during service to 
address the veteran's multiple complaints.  However, the 
service documentation shows that the veteran's physical 
complaints were almost entirely attributed to menstruation.  
At no time during service was endometriosis shown.  

In May 1981 the veteran had an intrauterine device (IUD) 
inserted subsequent to the uncomplicated delivery of a baby.  
The service records go on to show that she subsequently 
requested a check of her IUD, reporting that she believed 
that the IUD was out of place.  A contemporaneous complaint 
of a white discharge was attributed to trichomoniasis.  By 
March 1982 the veteran presented to a medical clinic 
requesting that her IUD be removed, also complaining of heavy 
and irregular bleeding, and abdominal cramps.  While she was 
referred to an OB/GYN physician, evidence of a follow-up with 
the OB/GYN is not shown.  Furthermore, service personnel 
records indicate the veteran refused a vaginal examination as 
part of her discharge medical examination.  

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity. 38 C.F.R. § 3.303(b).

The veteran asserts that the IUD that she had inserted during 
service is the cause of her postservice gynecological 
pathology.  As previously shown, the service medical 
documentation is entirely negative for a complaint or finding 
of endometriosis.  

The postservice clinical record shows that in June 1983 the 
veteran presented to a physician for surgical removal of an 
imbedded IUD.  She had been referred from another physician 
who had been unsuccessful in removing the IUD during an 
office visit.  The IUD was removed successfully through 
surgery in 1983.  Pathology results revealed endometritis and 
not endometriosis. 

A May 1985 private medical record shows the veteran 
complained of chronic pelvic pain and lower back soreness.  
The diagnostic assessment revealed low back strain. A 
laparoscopy was suggested to rule out possible endometriosis.  
A June 1985 laparoscopy report revealed marked thickening of 
the uterosacral ligaments, with no evidence of active 
implants, but quite consistent with "burned out" 
endometriosis; and a small focus of active endometriosis on 
the left fallopian tube.  The veteran was placed on 
endometriosis suppressant drug therapy and according to the 
private records she subsequently developed severe menopausal 
symptoms as a side effect.  

In December 1985 the veteran elected a total abdominal 
hysterectomy because the endometriosis had been resistant to 
conservative therapy.  Private medical records in June 1992 
reveal that due to complaints of chronic pelvic pain a 
diagnostic laparoscopy and exploratory laparotomy were 
performed.  The operative findings showed abdominal and 
pelvic adhesions with polycystic ovaries consistent with 
possible endometriosis and adhesions, and right hydrosalpinx.  
Lysis of adhesions and a bilateral salpingo-oophorectomy was 
performed.  A subsequent surgical pathology report revealed 
no evidence of endometriosis.  

In conjunction with the veteran's assertions regarding an 
etiological relationship between the IUD implanted during 
service and a gynecological disorder, including endometriosis 
resulting in a total hysterectomy, the evidence includes a 
June 1996 statement from a private physician.  In the 
statement the physician reported that the veteran had 
multiple gynecologic difficulties which led to a hysterectomy 
and bilateral salpingo-oophorectomy, including chronic pelvic 
pain which was believed to be due to endometriosis and an IUD 
that had multiple complications, including infection and the 
need for surgical removal.  

In addition, in a June 1997 statement from a private 
physician, it was reported that all of the veteran's medical 
records had been reviewed.  The physician stated that the 
veteran had been prided by significant symptomatology 
associated with endometriosis long prior to 1984, dating back 
as far as 1981.  The physician reported the veteran's 
subsequent surgical history and requested that a "Military 
Board" consider the fact that the vast majority of the 
veteran's symptoms occurred during her military career.  It 
was noted that the veteran's hypoestrogenism would require 
long term therapy.  

The veteran has also submitted excerpts from numerous medical 
articles that were received in November 1997.  These articles 
primarily concern the adverse effects of the uses of IUD's; 
abdominal actinomycosis associated with the use of an IUD; 
genital infections in women using oral contraception; and 
Fibrinolytic activity in bleeding associated with IUD's.  The 
medical articles may be viewed as analogous to treatise 
evidence.  Treatise evidence must "not simply provide 
speculative generic statements not relevant to the veteran's 
claim".  Wallin v. West, 11 Vet. App. 509, 514 (1998).  The 
treatise evidence, "standing alone", must discuss "generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion."  Ibid. Sacks v. West, 
11 Vet. App. 314, 317 (1998).  The treatise material must 
have the requisite "degree of certainty" required by Wallin 
and Sacks, supra; see also Libertine, 9 Vet. App. At 523 
(medial treatise evidence must demonstrate connection between 
service incurrence and present injury or condition).

In a March 1997 VA medical examination report, a physician 
reported that in 1981, he doubted very much that the veteran 
had endometriosis when she became pregnant, and that it 
developed later on.  It was also opined that the veteran's 
endometriosis had nothing to do with an IUD.  It was stated 
that in 1981 there was no evidence or diagnosis of 
endometriosis and probably it developed after that time, even 
though she could have had a very early beginning of it then.  
He stated that the IUD was regrettable but the problem was 
solved and he could not see any complications other than the 
discomfort of its removal.  

The physician opined that after the IUD removal, the veteran 
was all right for two years other than the endometriosis 
pain.  It was stated that the veteran indicated to the 
physician that two private physicians had told her that the 
endometriosis was the result of the IUD.  The VA physician 
indicated that he informed the veteran that he did not agree 
with that opinion, and that nothing related it to service.  

In a January 1998 opinion a VA physician who had previously 
examined the veteran and reviewed the record opined that in 
1985 the endometriosis that was found was very small and 
practically non existent, and was the only evidence of 
endometriosis that the veteran had.  

The physician considered the surgical and laboratory reports 
and concluded that there was never evidence of any large 
endometriosis.  The physician questioned the diagnosis of 
endometriosis following the hysterectomy in 1985, and the 
bilateral salpingo-oophorectomy in 1992, indicating there was 
no evidence of endometriosis.  He also indicated that with 
regard to the private physician who provided the June 1996 
medical opinion, the veteran's history is not consistent with 
the findings.  With regard to the other private medical 
opinion offered in June 1996 the VA physician states that he 
agreed with the findings indicating that the veteran had a 
tiny endometrioma but it did not cause much trouble and the 
situation was magnified.  He opined that the tiny 
endometriosis that was found was not caused by the imbedded 
IUD nor is it related to anything done in service.  

Another VA medical examination was performed in February 
2000.  The examiner reported that he or she had access to the 
veteran's medical records and claims folder.  The physician 
reported the veteran's medical history of gynecological 
disorders and surgeries.  He or she stated that the veteran 
was a menopausal female on hormone replacement therapy that 
was not related to service or an IUD.  It was noted that the 
menopausal status was due to the bilateral salpingo-
oophorectomy performed in 1992, and that there was no 
evidence of endometriosis at surgery or on operative 
pathology specimen.  

It was stated that the status post total abdominal 
hysterectomy, lysis of abdominal and pelvic adhesions were 
unrelated to military service or an IUD, and that operative 
findings did not reveal endometriosis.  The physician opined 
that there was no indication from a review of the notes that 
the veteran's pain complaints resulting in the hysterectomy 
was related to or caused by any condition developing or made 
worse by or during military service.  

The physician also opined that the history of endometriosis 
was not manifested during the veteran's military service and 
was not due to an IUD.  It was noted that the location of the 
endometriotic implant found in June 1985 was inconsistent 
with pelvic pain and was indicative of an inactive condition.  
It was stated that when the endometriosis originally 
developed is unknown, but in all likelihood, if present 
during service it would have improved by pregnancy and at 
discharge from service.  

It was also stated that there is no evidence in the medical 
literature that to support the contention that the 
endometriosis was created by the presence of an IUD.  The IUD 
was properly placed; the veteran did not follow through; and 
she refused an examination at discharge.  The physician 
reported that the embedded IUD was removed in June 1983 and 
while there was endometritis, it was not present 30 months 
later, which was indicative of resolution of the problem.  It 
was stated that endometritis is not the same or related to 
endometriosis.  The physician also reviewed the medical 
literature provided by the veteran in November 1997.  The 
physician concluded that there was no relationship between 
IUD's and endometriosis addressed in the abstracts provided.  

The VA physician also stated that the June 1997 private 
physician's statement was somewhat unclear with 
inconsistencies from the veteran's file as to surgeries and 
pathology reports.  It was also indicated that the evidence 
in the record refutes the opinion that endometriosis symptoms 
were present from 1981.  The physician agreed with the 
conclusion of the previous VA examiner in March 1997 and 
January 1998 that the IUD was not the etiology of the 
veteran's endometriosis or pelvic problems and therefore not 
service related.  

The examiner concluded that he or she had found no evidence 
that the veteran had any pelvic disease created or worsened 
by military service.  It was opined that there was no medical 
literature that would support an IUD as the causative factor 
for endometriosis.  

Where the determinative issue involves the question of a 
medical diagnosis, only individuals possessing specialized 
training and knowledge are competent to render a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  VA 
adjudicators may consider only independent medical evidence 
to support their conclusions, see Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  The Board is not required to accept the 
medical authority supporting a claim.  It must provide its 
reasons for rejecting such evidence and, more important, must 
provide a medical basis other than its own unsubstantiated 
conclusions to support its ultimate decision.  See Hayes v. 
Brown, 9 Vet. App. 67 (1996).   

In this regard, the Board has found that there is medical 
evidence of record both in support of and against the 
appellant's claim.  It is important to note though that a 
review of the record shows that the VA medical opinions here 
are more probative than other evidence offered in support of 
the veteran's claim.  The Board determines that those 
opinions are more probative because they are more thorough 
and detailed, they discussed why the medical opinions in 
support of the veteran's claim are not persuasive, and that 
the medical abstracts provided by the veteran are not 
specific to the issues at hand.  Further, there is no clear 
indication from the record exactly what evidence the private 
clinicians relied upon for their opinions.  The Board must 
conclude that the private physician's reports are not 
entitled to as much weight as the VA physicians' reports.  

It is the Board that must assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Evans v. West, 12 Vet. 
App. 22 (1998).  The CAVC has held that it is not error for 
the Board to favor the opinion of one competent medical 
expert over that of another, provided that the Board gives an 
adequate statement of reasons and bases.  Owens v. Brown, 7 
Vet. App. 429 (1995).

The Board concurs with the more persuasive VA clinicians.  
While the service implanted IUD was removed some six months 
after service, there was no evidence of endometriosis at that 
time and the endometritis that was reported is not shown to 
have resulted in any disability.  The overall evidence does 
not show that the implantation of an IUD during service 
caused the veteran's gynecological disorders resulting in a 
hysterectomy and bilateral oophorectomy.  

Here, it is readily apparent that the weight of the evidence 
is against the veteran's claim.  The Board has considered the 
testimony of the veteran offered at personal hearings at the 
RO along with the medical information she provided.  However, 
the Board concludes that the weight of the veteran's 
testimony is limited.  Where the determinative issue involves 
medical causation, the veteran's lay testimony concerning the 
etiology of her physical complaints is not considered 
competent.  The veteran is not a medical health professional 
and her statements do not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

It follows that there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.  38 U.S.C.A. § 
5107(b).


ORDER


Entitlement to service connection for a chronic acquired 
gynecological disorder is denied.



		
   RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

